UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 26, 2017 FNCB Bancorp,Inc. (Exact name of registrant as specified in its Charter) Pennsylvania 000-53869 23-2900790 (State or other jurisdiction (Commission file number) (IRS Employer of incorporation) Identification No.) 102 E. Drinker St., Dunmore, PA, 18512 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General Instruction A.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item Results of Operations and Financial Condition. On January 26, 2017, FNCB Bancorp, Inc. issued a press release announcing its unaudited results of operations for the three and twelve month periods ending December 31, 2016 and financial condition at December 31, 2016. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits Exhibits: 99.1Press Release issued January 26, 2017 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FNCB BANCORP,INC. By: /s/ James M. Bone, Jr., CPA James M. Bone, Jr., CPA Executive Vice President and Chief Financial Officer Dated: January 26, 2017
